Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 12/2/21.  Claim(s) 2-6, 8, 9, 24, and 25 are cancelled.  Claim(s) 1, 7, and 10-23 are pending. Claim(s) 16-20 have been withdrawn.  Claim(s) 1, 7, 10-15, and 21-23 are examined herein. 
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 10-15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Raina et al. (Kanak Raina and Craig M. Crews, Chemical Inducers of Targeted Protein Degradation, THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. . 
The instant claims are generally drawn to a composition of the compound shown below (redrawn for clarity), a pharmaceutically acceptable carrier, additive, and/or excipient, and an additional anticancer agent such as doxorubicin.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Raina et al. discloses that heterobifunctional molecules containing a recognition element for a target protein attached to a recognition element for an E3 ligase utilizes the endogenous proteolytic pathway to target proteins for degradation (i.e. the instant heterobifunctional PROTACs paradigm; see, for example, PROTACs, pg. 11059, left column, and the whole document), which are effective against, for example, cancer cell lines utilizing protein targeting molecules attached via polyethylene glycol linkers (see, for example, pg. 11059, left column, last paragraph).  Raina et al. further discloses that these offer distinct advantages over conventional small molecule drugs that depend on functional inhibition of enzymatic activity to disrupt a specific pathway because they are not dependent on an enzyme active site and can function purely through binding to any accessible protein surface, which leads to broader applications as therapeutic tools (see, for example, PROTACs, pg. 11059, right column).  The continual improvement of the E3 ligase recruiting moiety (i.e. the instant thalidomide analog) has been improved from various synthetic peptides to small molecules (see, for example, pg. 11059, left column, last paragraph), but, at the time, the lack of high-affinity ligands for E3 ligases limited the potency of the then-current PROTAC technology, i.e. the use of additional high affinity ligands for E3 ligases would improve the technology (see, for example, PROTACs, pg. 11059, right column).

Ito et al. discloses that thalidomide was known as a treatment for multiple myeloma (i.e. that it was known to be useful and effective as an active agent) that binds to cereblon and forms an E3 ubiquitin ligase complex (see, for example, the abstract and the whole document) with both high affinity and specificity (see, for example, pg. 1346 left column).
Stewart et al. discloses that thalidomide (shown below) has been used to treat particularly difficult to treat cancers, such as multiple myeloma (i.e. that it was known to be useful and effective as an active agent; see, for example, the Introduction and the whole document), and further teaches that the thalidomide core can be beneficially pegylated (i.e. coupling a linker to the thalidomide analog; see, for example, compound 13, pg. 4061) which shows that the activity of the thalidomide is not adversely affected by the addition of a linking group (see, for example, Figure 2).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Similarly to Stewart et al., Contino-Pépin et al. discloses that the substitution of a linker on thalidomide in the 3 and 4-positions (Contino-Pépin et al. numbering; i.e. pomalidomide-based; i.e. the instant location for substitution on the thalidomide) via a nitrogen does not reduce the efficacy of the compound (see particularly Scheme 1, Figure 1, and the whole document).

Crews et al. further evidences what is known in the art, which is that the use of anticancer compounds can include additional active agents such as doxorubicin (see, for example, pg. 13) to improve outcome.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Noel et al. discloses that OTX015 (i.e. the same PTM as instantly claimed; shown below) is a potent inhibitor of BRD2, BRD3, and BRD4, inhibits the binding of BRD2, BRD3, and BRD4 to AcH4, and OTX015 showed significant antitumor activity in both in vitro and in vivo tumor models (see particularly the Conclusions).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It is assumed that the assays performed in the cited prior art were utilizing compositions of the compound with the addition of a pharmaceutically acceptable carrier, additive, and/or excipient, as is conventional in the art.
Bradner et al. discloses the use of a variety of compounds with the core of the instantly claimed/OTX015 active agent (redrawn below for simplicity), including the use of a PEG-linkage (e.g. JQ1-Biotin, pg. 118), and including additional functional moieties (e.g. biotin and fluorescein; see, for example, JQ1-FITC, pg. 117 and JQ1-Biotin, pg. 118) to treat cancer (see, for example, the Summary of the Invention, pg. 2 and Table C, pg. 130), thus showcasing that the attachment of the elected class of linker to the elected class of PTM at the same relative position was known and practiced.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Akella et al. evidences that the concept of linking pairs of active agents via a linker (see, for example, the abstract) was known prior to the instant invention, and that 
It would have been obvious to one of ordinary skill in the art at the time of filing to make and use the instant species of compound, and to use an additional active agent such as doxorubicin.
One of ordinary skill would have been motivated to make and use the instantly claimed compound because it was known in the prior art that heterobifunctional compounds with recognition elements for an E3 ligase can provide additional efficacy in the degradation of the target biomolecules in the treatment of indications such as cancers, and that additional beneficial mechanisms could be accessed with PROTACs.  The prior art teaches the tremendous utility of PROTACs, that there is a need to develop them further, e.g. with additional E3 ligase recruiters, and that thalidomide could bind to cereblon and form an E3 ubiquitin ligase complex with both high affinity and specificity.  The prior art recognized that the instantly claimed elements that make up the instantly claimed species are not only individually useful for the treatment of cancer, but also that the agents, and/or analogs thereof, are useful/maintain activity when conjugated via a linker, including when conjugated at the instantly claimed locations, and that they can be beneficially used with a PEG-linker.  Armed with that knowledge, one of ordinary skill in the art would have combined the prior art teachings of known BET Bromodomain-containing protein targeting moieties, such as that 
With respect to the linker length, the prior art clearly discloses the use of multiple lengths of PEG chains, and it is well known that compounds differing by the successive addition of the same chemical group, e.g., by -OCH2CH2- groups, are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Absent any criticality, the simple addition or deletion of -OCH2CH2- groups would be prima facie obvious.
One of ordinary skill in the art would have been motivated to use an additional active agent because it was a well-understood and often-used paradigm to treat cancers with multiple active agents, in fact it is unusual to not use multiple active agents in the treatments of cancer.  Moreover, a skilled practitioner would be aware of the Goldie-Coldman hypothesis:
a mathematic model that predicts that tumor cells mutate to a resistant phenotype at a rate dependent on their intrinsic genetic instability. The probability that a cancer would contain drug-resistant clones depends on the mutation rate and the size of the tumor. According to this hypothesis, even the smallest detectable cancers would contain at least one drug-resistant clone; therefore, the best chance of cure would be to use all effective chemotherapy drugs; in practice, this has meant using two different non–cross-resistant chemotherapy regimens in alternating cycles.
and would, therefore, be motivated to use combination therapies of multiple drugs in the treatment of antineoplastic disorders, including with the very well-known compound doxorubicin.

Response to Arguments
The Applicant argues “Raina discloses PROTACs that effectuate the ubiquitination of a target protein, which results in the proteasomal degradation of the target protein. However, Ito teaches that "[t]halidomide initiates its teratogenic effects by binding to CRBN and inhibiting the associated ubiguitin ligase activity."6 Ito thus teaches directly away from the use of thalidomide or a thalidomide analogue in a PROTAC, where the exact opposite activity, i.e., ubiquitination, is required.  A PHOSITA at the filing date of the instant application, in possession of Ito, would not have modified Raina by replacing the disclosed E3 ligase binding moieties with thalidomide or a thalidomide analogue”.
This is not found persuasive.  The disclosure of Raina et al. calls for recruiting moieties, and does not clarify that they can’t have E3 inhibition properties.  Additionally, the argued inhibition of Ito et al. is the inhibition of the autoubiquitination of the cereblon, a process by which the E3 enzymes catalyze the addition of poly-ubiquitin to themselves which can result in the degradation or change of function of the E3 protein in vivo.  This autoubiquitination would not have been seen as useful for the PROTACs of Raina et al., as they would have reduced the amounts of the requisite cereblon in vivo.
Additionally, the disclosure of Raina et al. incorporates prior work which clarifies that the recruiting moieties up to that time know were known to have inhibitor properties.  Raina et al. references Schneekloth et al. for the first all-small molecule PROTAC targeting the AR in HeLa cells (Schneekloth, A. R., Pucheault, M., Tae, H. S., and 

Conclusion
Claim(s) 2-6, 8, 9, 24, and 25 are cancelled.  Claim(s) 16-20 have been withdrawn.  Claim(s) 1, 7, 10-15, and 21-23 are rejected.  No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627